Affirming.
Charles C. Lefler, as citizen and taxpayer, and also as justice of the peace for the fifth magisterial district of *Page 773 
Boyd county, brought this suit to have the 1924 reapportionment of the justices' districts in that county declared void. From a judgment granting the relief prayed for this appeal is prosecuted.
Power to reapportion the justices' districts is conferred on the county courts, sections 1079 to 1082, inclusive, Kentucky Statutes, but the court is without jurisdiction to act unless notice of the proposed application for the reapportionment be given by written or printed notices posted at the courthouse door and in three or more public places in each justice's district of the county, at least twenty days before the term of court at which the application for the appointment of commissioners is made. Section 1082, supra; Wilson, County Judge v. Dean, 177 Ky. 97, 197 S.W. 547. It is admitted that the notice of the proposed application was posted on a telephone pole forty feet away from the courthouse door. It is at once apparent that this is too far away to be "at the courthouse door" within the meaning of the statute. To comply with the statute the notice must be posted on the door, or on the wall, or on a bulletin board, or a post, or some other object within a reasonable distance of the door. As the notice was not properly posted, it follows that the county court did not acquire jurisdiction. That being true, the order of reapportionment is void, and the court did not err in so holding.
Judgment affirmed.